 1

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                                  WESTERN DISTRICT OF WASHINGTON
                                            AT TACOMA
 9

10      TERRENCE F SMITH,
                                                             CASE NO. 3:18-CV-05733-RBL-DWC
11                                Petitioner,
                                                             ORDER FOR SERVICE AND
12                v.                                         ANSWER, § 2254 PETITION
13      JEFFREY A. UTTECHT,

14                                Respondent.

15
            This is a federal habeas action filed under 28 U.S.C. § 2254. Petitioner is currently
16
     incarcerated at the Coyote Ridge Corrections Center and is subject to the Court’s Prisoner E-
17
     Filing Initiative pursuant to General Order 06-16. Petitioner has filed a Motion to Supplement,
18
     wherein he includes additional records to support his Petition. Dkt. 5. The Court has reviewed
19
     the Motion to Supplement and Petitioner’s Motion to Supplement (Dkt. 5) is granted.
20
            The Court, having reviewed petitioner’s federal habeas petition, hereby finds and
21
     ORDERS as follows:
22
            (1)        The Clerk shall arrange for service, by e-mail upon respondent and upon the
23
     Attorney General of the State of Washington, of copies of the petition, of all documents in
24

     ORDER FOR SERVICE AND ANSWER, § 2254
     PETITION - 1
 1 support thereof, and of this Order. The Clerk shall also direct a copy of this Order and of the

 2 Court’s pro se instruction sheet to petitioner.

 3          (2)     Within forty-five (45) days after such service, respondent(s) shall file and serve an

 4 answer in accordance with Rule 5 of the Rules Governing Section 2254 Cases in United States

 5 District Courts. As part of such answer, respondent(s) shall state whether petitioner has

 6 exhausted available state remedies and whether an evidentiary hearing is necessary.

 7 Respondent(s) shall not file a dispositive motion in place of an answer without first showing

 8 cause as to why an answer is inadequate. Respondent(s) shall file the answer with the Clerk of

 9 the Court and serve a copy of the answer on petitioner.

10          (3)     The answer will be treated in accordance with LCR 7. Accordingly, on the face

11 of the answer, respondent(s) shall note it for consideration on the fourth Friday after filing.

12 Petitioner may file and serve a response not later than the Monday immediately preceding the

13 Friday designated for consideration of the matter, and respondent(s) may file and serve a reply

14 not later than the Friday designated for consideration of the matter.

15          (4)     Filing by Parties, Generally

16          All attorneys admitted to practice before this Court are required to file documents

17 electronically via the Court’s CM/ECF system. Petitioner shall file all documents electronically.

18 All filings must indicate in the upper right hand corner the name of the magistrate judge to whom

19 the document is directed.

20          Any document filed with the Court must be accompanied by proof that it has been served

21 upon all parties that have entered a notice of appearance in the underlying matter. Petitioner

22 shall indicate the date the document is submitted for e-filing as the date of service.

23

24

     ORDER FOR SERVICE AND ANSWER, § 2254
     PETITION - 2
 1          (5)    Motions

 2          Any request for court action shall be set forth in a motion, properly filed and served.

 3 Pursuant to LCR 7(b), any argument being offered in support of a motion shall be submitted as a

 4 part of the motion itself and not in a separate document. The motion shall include in its caption

 5 (immediately below the title of the motion) a designation of the date the motion is to be noted for

 6 consideration on the Court’s motion calendar.

 7          (6)    Direct Communications with District Judge or Magistrate Judge

 8          No direct communication is to take place with the District Judge or Magistrate Judge with

 9 regard to this case. All relevant information and papers are to be directed to the Clerk.

10          Dated this 26th day of October, 2018.


                                                          A
11

12
                                                          David W. Christel
13                                                        United States Magistrate Judge

14

15

16

17

18

19

20

21

22

23

24

     ORDER FOR SERVICE AND ANSWER, § 2254
     PETITION - 3
